Exhibit 10.51
June 25, 2009
Mr. Gary Burnison
5561 Partridge Court
Westlake Village, CA 91362

Re:   Employment Agreement dated as of April 24, 2007 between Korn/Ferry
International (“Company” or “Korn/Ferry”) and Gary Burnison (“Employment
Agreement”)

Dear Gary:
This letter serves to formalize the modifications regarding your continuing
employment relationship with Korn/Ferry, including your future compensation and
benefits, and the amendment of certain terms and conditions of your Employment
Agreement referenced above.
Specifically, you, as Chief Executive Officer of Korn/Ferry, have requested and
the Board has agreed that a temporary reduction in your salary is desirable in
response to the current economic environment. As such, your base salary shall be
ratably reduced by $75,000. In addition, in accordance with Korn/Ferry’s
furlough policy, you will be required to take two weeks of unpaid leave this
year, which will result in you forgoing approximately an additional $25,000 in
base salary. The reduction will become effective July 1, 2009, and will remain
in effect through April 30, 2010, after which it will be restored to its present
levels.
This temporary reduction shall have no impact on the potential for your cash and
equity incentive awards for this or any other year, which will continue to be
calculated off of your base salary prior to the reduction. Similarly, any other
benefits, including but not limited to the severance and change in control
provisions in your Employment Agreement, will be calculated off of your base
salary prior to the reduction. Any severance paid under the terms of your
Employment Agreement would be deemed to include any of the compensation
eliminated by means of this forebearance.
It is agreed that this letter as it relates to the temporary salary forbearance
and mandatory unpaid leave cannot be the basis for Good Reason or any
constructive termination action and does not constitute Good reason under your
Employment Agreement. It is further agreed that the reduction in salary agreed
to in this letter will occur notwithstanding the last sentence of Section 4(a)
of your Employment Agreement. Except as otherwise modified in this letter
agreement, your Employment Agreement remains unmodified and in full force and
effect.
Please indicate your acceptance of this letter agreement amending your
Employment Agreement by signing and dating a copy of this letter agreement in
the spaces provided below and returning such signed and dated copy to me. I
thank you for your continued commitment to Korn/Ferry.

            Sincerely,
      /s/ Kenneth Whipple       Kenneth Whipple   

ACCEPTED AND AGREED TO:

         
/s/ Gary D. Burnison
  June 25, 2009    
 
       
Gary D. Burnison
  Date of Signature    

